Citation Nr: 0119971	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  01-02 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from May 1973 to October 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision by the RO.  


FINDINGS OF FACT

1.  The veteran's service connected disabilities include 
revision of total right knee replacement, rated 60 percent 
disabling, arthroscopy for medial meniscus tear of the left 
knee, rated 30 percent disabling, chronic recurrent low back 
strain, rated 10 percent disabling, and prostatitis and 
epididymitis, and tinea cruris, each rated noncompensable.  
The combined rating is 80 percent.  

2.  The veteran has a high school diploma and has 
occupational experience as a construction worker, auto 
mechanic, machine operator, and as a self-employed 
woodcutter; he reportedly last worked in January 1993.  

3.  The veteran's service-connected disabilities preclude him 
from securing and following substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to the veteran's service-
connected disabilities are met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & West Supp. 2001); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection is in effect for revision of total right 
knee replacement, rated 60 percent disabling, arthroscopy for 
medial meniscus tear of the left knee, rated 30 percent 
disabling, chronic recurrent low back strain, rated 10 
percent disabling, and prostatitis and epididymitis, and 
tinea cruris, each rated noncompensable.  The combined rating 
is 80 percent.  

When examined by VA in June 2000, the veteran complained of 
chronic bilateral knee pain, with swelling and weakness most 
of the day, and stiffness in both knees.  The veteran 
reported that he turned his right ankle a lot because of his 
right knee condition.  He had a constant, burning type pain 
in the left knee mostly under the left patella and at the 
lateral lower end of the patella.  He denied any giving way 
in either leg, but reported that the right knee occasionally 
buckled.  The veteran took Percocet for the pain without any 
side effects.  He discontinued using knee braces because they 
irritated his skin.  He denied using a low back brace or a 
TENS unit.  The veteran reported instability and claimed that 
his right knee would snap back.  Turning was possible only by 
moving the right leg as a unit.  He also claimed his 
endurance was diminished and his fatigability was increased.  
Negotiating stairs was said to be difficult due to either one 
or the other knee with the veteran taking one step at a time.  
The veteran had a history of bilateral Hausser operations for 
realignment of the quadriceps mechanism.

In regard to the low back, the veteran had complaints of 
chronic pain in the lower back all the time, radiating into 
the left cheek and the left posterior leg, usually to the 
level of the knee, and occasional left large toe numbness.  
He had several operations on his lower back, the last one was 
the least effective or helpful.  When attempting to mow his 
lawn, he got pain in his lower back and both cheeks.  He had 
not used a TENS unit, but had been taking Oxycontin without 
side effects.  His endurance was diminished and he suffered 
from easy fatigability.  His left foot was said to 
occasionally go numb as a whole on rare occasions, but mostly 
the numbness affected the dorsal aspect.  The veteran 
reported that he had a hard time getting out of bed in the 
morning and that it frequently took him two hours to do so.

On examination, the veteran weighed 220 pounds and was obese, 
with a protuberant abdomen.  He had a long, nontender, 
vertical scar over the lumbar spine.  The iliac crests were 
level.  On sensory testing he claimed decreased sensation in 
the left upper back (well above the pci of known pathology).  
He also claimed decreased sensation in the left posterior 
calf, the left lateral foot and the left dorsal foot.  
Sensation in the posterior thighs was equal, bilaterally, and 
he also claimed decreased sensation in the right medial foot.  
Range of motion of the trunk showed flexion to 30 degrees 
with pain.  Lateral bending was to 10 degrees, bilaterally 
with pain.  Rotation was to 5 degrees, bilaterally with 
rotation to the right more restrictive than the left, all 
with pain.  Extension was to 0 degrees.  Heel and toe walking 
could be done adequately with the veteran using a cane for 
stability.  Deep tendon reflexes showed the left knee jerk at 
1+ and the right knee jerk with the absent patella to be 0.  
Ankle jerks were 1+ bilaterally.  On motor testing the 
veteran displayed sudden loss of resistance, but overall his 
motor performance appeared to be adequate to good.  The 
veteran could not bring his legs parallel to the floor in the 
sitting position without complaining of pain in his posterior 
legs.  Straight leg raising on the left was to 30 degrees, 
and on the right to 35 degrees, with the onset of low back 
pain.  

Evaluation of the knees showed a long median peripatellar 
scar on the right that extended distally to a transferred 
tibial tubercle.  The transferred tibial tubercle was quite 
prominent and occupied a location far medial to the expected 
location.  Over the left knee the veteran had a long, 
centered, longitudinal scar.  The scars were not sensitive on 
either side.  The left patella appeared to be displaced 
laterally.  The tibial tubercle had been surgically displaced 
medially.  There was 1+ effusion, bilaterally.  Range of 
motion in the right knee was from 7 degrees to 110 degrees, 
and in the left knee from 0 degrees to 110 degrees.  Medial 
ridging on the left side was 2+.  Patellofemoral crepitation 
on the left side was also 2+.  The same was not applicable on 
the right.  Ligamentous stability showed medial laxity of 
0.25 cm on the left and none on the right.  The right patella 
was absent.  The veteran had severe right quadriceps 
weakness.  The circumference of the right calf was 40 
centimeters and the left 43 centimeters.  The circumference 
of the thigh at a level 15 centimeters above the real or 
expected level of the patella was 55.4 centimeters on the 
right and 54 centimeters on the left.  The hips and pedal 
pulses were okay.  X-ray studies of the right knee (taken in 
May 1999) showed total knee replacement with good implant 
fixation and positioning.  The kneecap was absent.  The left 
knee showed lateral location of the patella and mild and 
sharpened peripheral edges.  The left knee was otherwise 
unremarkable.  

The impression included multiple surgical procedures of the 
right knee culminating in total right knee replacement with 
absent patella, status post revision of the total knee 
replacement with replacement of the tibial component, 
patellofemoral syndrome of the left knee with status post 
medial transfer of tibial tubercle (realignment operation for 
lateral subluxation of the left patella, status post 
herniated nucleus pulposus, bilateral, L5-Sl with 
hemilaminectomy of L5-Sl, disc excision and facetectomy and 
decompression of nerve root, status post lateral recess 
stenosis at L4-5, bilateral with laminectomy, disc excision 
and release of scar tissue, and status post arachnoiditis 
(scar tissue) secondary to multiple low back operations.  

The examiner commented that the veteran brought copies of 
relevant private medical reports, which were reviewed and 
associated with the examination report.  The examiner noted 
that the veteran's service-connected and non-service-
connected problems were heavily intertwined and, with regard 
to the knee problems, were likely to have altered his gait 
and weakened the quadriceps mechanism by 30%.  He stated that 
apportioning the contribution of service-connected and non-
service-connected injuries to his total disability was 
difficult.  It was to be acknowledged that military service 
certainly aggravated the veteran's right knee and low back, 
but that it was not the sole or primary cause of the 
resulting operations or disabilities.  The examiner opined 
that the service-connected lower extremity problems caused 
only the rough equivalent of a chronic, recurrent, low back 
strain.  

In an addendum in July 2000, the examiner reported that the 
veteran could not return to his former type of work, but 
should get vocational rehabilitation and could then be 
gainfully employed.  

Additional VA medical records, including follow-up reports, 
show that the veteran underwent excision of symptomatic 
sutures and removal of a screw from the right knee without 
complication in December 2000.  On follow-up in December 
2000, the veteran reported having very severe low back pain.  
No specific findings pertaining to the veteran's back were 
noted.  

Analysis

Initially, it is noted that during the pendency of this 
appeal, there has been a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to its duty-to-assist 
obligation, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000), as codified in 
38 U.S.C.A. § § 5100, 5102, 5103, 5103A, 5107, 5107, 5126 
(West Supp. 2001).  In light of the favorable decision 
hereinbelow, the Board finds that no additional development 
is necessary.  

In order to establish a total rating based upon individual 
unemployability due to service-connected disabilities, there 
must be an impairment so severe that it is impossible for the 
average person to follow a substantially gainful occupation.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.  

Pursuant to 38 C.F.R. § 3.340, a total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  Total ratings are authorized for any disability 
or combination of disabilities for which the schedule for 
rating disabilities prescribes a 100 percent evaluation, or 
with less disability, where the requirements of 38 C.F.R. 
§ 4.16 of the rating schedule are present.  Furthermore:  

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially-gainful occupation 
as a result of service-connected 
disabilities: provided that, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.  For the above purpose of one 60 
percent disability, or one 40 percent 
disability in combination, the following 
will be considered as one disability: (1) 
disabilities of one or both upper 
extremities, or of one or both lower 
extremities, including the bilateral 
factor, if applicable; (2) disabilities 
resulting from common etiology or a 
single accident; (3) disabilities 
affecting a single body system, e.g. 
orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric; 
(4) multiple injuries incurred in action; 
or (5) multiple disabilities incurred as 
a prisoner of war.  

38 C.F.R. § 4.16 (2000).  

Additionally, the Court has held that, 

[I]n determining whether appellant is 
entitled to a total disability rating 
based upon individual unemployability, 
neither appellant's non-service-connected 
disabilities nor his advancing age may be 
considered.  Hersey v. Derwinski, 2 Vet. 
App. 91, 94 (1992).  The Board's task was 
to determine whether there are 
circumstances in this case apart from the 
non-service-connected conditions and 
advancing age which would justify a total 
disability rating based on 
unemployability.  In other words, the BVA 
must determine if there are 
circumstances, apart from non-service-
connected disabilities, that place this 
veteran in a different position than 
other veterans with an 80 [percent] 
combined disability rating.  See 38 
C.F.R. § 4.16(a) (1992).  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1995).  

In the instant case, there is medical evidence of record 
showing that the veteran has physically disabling conditions 
for which service connection has not been granted.  However, 
these have not been taken into account by the Board in 
evaluating the veteran's entitlement to individual 
unemployability benefits.  

The record shows that the veteran has been employed primarily 
in work involving manual labor, including construction 
worker, auto mechanic, machine operator and, most recently, 
woodcutter.  He has a high school diploma and no additional 
educational background or training.  Based on his work 
experience and education, his employment opportunities would 
be limited to those requiring extensive manual labor.  
However, his service-connected disabilities include total 
right knee replacement, a meniscus tear of the left knee, and 
a chronic low back disorder which combined are of such 
severity as to markedly impair his ability to obtain or 
retain such employment.  Accordingly, the Board finds that 
the veteran's service-connected disabilities, standing alone, 
are sufficiently disabling so as to prevent him from securing 
and following a substantially gainful occupation.  


ORDER

Entitlement to a total rating for compensation purposes based 
on individual unemployability is granted, subject to VA laws 
regarding the payment of monetary benefits.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

